Title: To James Madison from Marinus Willett, 26 January 1813
From: Willett, Marinus
To: Madison, James


Dear Sir,
New York January 26th. 1812 [1813]
The advantages resulting from having Command of the Lakes are so many and so great that effectual measures ought to be taken to destroy the Naval force of the Enemy as soon as the weather will permit. This object is so very important that to ensure its success all the Ship builders from the Atlantic ports and all the Sailors from our Vessels of war if requisite should be ordered to those parts that the defeat of the Enemy may be prompt and certain. After having procured the Command of the Lakes, but a small force will be required to retain it, and the subsequ[e]nt opperations against Canada will be much facilitated. I do most earnestly pray that the Command of the troops destined for that object may be confered on an officer of activity and Spirit, With sentiments of the highest esteem I am Sir your very Obedient Servant
Marinus Willett
